It is my submission that the title is not rendered unmarketable because of the described deed by Amelia Speth. There is no presumption warranting an inference that the grantor named was married at the time of the execution and delivery of the deed. Ross v. Carroll, 156 Minn. 132, 194 N.W. 315; Judd v. Skidmore,33 Minn. 140, 22 N.W. 183; 57 A.L.R. 1253 at 1476; 66 C.J. 885. And see Patton on Titles, § 213. Consequently, I am unable to completely concur in the foregoing opinion. I respectfully dissent.